DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 10/22/2021 has been entered. Claim 1 is amended. Claims 5-6 are previously withdrawn. Claims 7-9 are newly added.

Response to Arguments

Applicant’s argument filed 10/22/2021 are acknowledged but are moot since a new ground of rejection is made in view of new primary reference ICHIKAWA (US 2019/0109005 A1) (see rejections below). Applicant’s argument on 112(b) rejections regarding examiner’s interpretation of “top end” and “a position” are moot since a new limitation “in the interface region” are added which changes the scope of claimed recitation. However, examiner argue that the recitation “the same in plan view” is still subject to 112(b) issues in the amended claimed context (see 112(b) rejection section below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines (17-20) recites “wherein a position of a first end of the metallized layer in the interface region on the termination region side and a position of a second end of the electrode in the interface region on the termination region side are the same in plan view”. The limitation “the same in plan view” is not clearly describing the position of 61 and 71 in the interface region 2b according to Fig. 2 of drawing and according to specification page 7, line 10-25. Particularly, specification page 7, lines 10-13 describes a position of the first end 61 of the metalized layer 6 on the termination region 2c side and a position of a second end 71 of the electrode 7 on the termination region 2c side almost match each other in plan view (emphasis added) which does not support the recited limitation “same in plan view”. “almost match” is NOT (emphasis added) the “same”.  It is not clear whether applicant intends to mean “flush with each other” instead according to specification page 7, line 13-14. For examination purpose, examiner is interpreting as such i.e. interpreting the limitation as “wherein a position of a first end of the metallized layer in the interface region on the termination region side and a position of a second end of the electrode in the interface region on the termination region side are flush with each other.

Claims 3-4, 7-9 are rejected being dependent on claim 1.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA (US 2019/0109005 A1) in view of TADOKORO et al. (US 2015/0318357 A1).

Regarding claim 1, ICHIKAWA discloses,


    PNG
    media_image1.png
    517
    529
    media_image1.png
    Greyscale


 A semiconductor device (Fig. 1 as annotated above) comprising:
a buffer layer (44) having a first conductivity type (N type);
a drift layer (42, para [0038]) provided on the buffer layer and in which an active region (as marked wherein Schottky electrode 34 is  formed), an interface region (as marked i.e. region wherein  P well 39 is formed similar to P well 3a of drawing Fig. 2)…... and a termination region (as marked) ……..are defined,
the drift layer having a first conductivity type (42 is N type, para [0038]);

………..an insulating layer (20, para [0037]) from which the first impurity layer (39) ………on the active region side (side of 39 on the active region side) are exposed and that is provided on the first impurity layer (39)……… on the termination region side (side of 39 on termination region side);
a metallized layer (32) provided on the first impurity layer (39) and ………exposed from the insulating layer (20) and provided on the insulating layer (20);
and an electrode (30, [0040]) provided on the metallized layer,
wherein a position of a first end (B-C as marked above) of the metallized layer in the interface region on the termination region side and a position of a second end (A-B as marked above) of the electrode in the interface region on the termination region side are the same in plan view (A-B & B-C are flush with each other similar to 61 & 71 are flush in Fig.2 of drawing).
But ICHIKAWA does not explicitly disclose,
the Interface region surrounds the active region, 
the termination region surrounds the interface region, 
the first impurity layer having a second conductivity type;
a second impurity layer that is provided in a surface of the first impurity layer, has a side and a bottom covered with the first impurity layer, and has an impurity concentration higher than the first impurity layer, the second impurity layer having a second conductivity type;
Meanwhile, Tadokoro discloses, 

    PNG
    media_image2.png
    416
    467
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    507
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    438
    654
    media_image4.png
    Greyscale


It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify ICHIKAWA such that a P+ region 2a is formed in a P type well 39 such that the Interface region (2a, see above) surrounds the active region (42/inner 1b, Todokoro Fig. 1B above), the termination region (42/outer 1b, Todokoro Fig. 1B) surrounds the interface region (2a) and  the first impurity layer (39) having a second conductivity type (P type); a second impurity layer (2a) that is provided in a surface of the first impurity layer (39), has a side and a bottom covered with the first impurity layer (as seen in Fig. 14 above, side and bottom of 2a is covered with 2 so in combination side and bottom of 2a will cover with 39), and has an impurity concentration (2a has P type concentration) higher than the first impurity layer (2a concentration is higher than that of 39 since 2a is P+ type and 2 is P type), the second impurity layer having a second conductivity type (2a is P type), according to teaching of Tadokoro, in order to provide a silicon carbide semiconductor device capable of alleviating the electric filed concentration in switching, as taught by Tadokoro (see para [0011]).

Regarding claim 2, ICHIKAWA & Todokoro discloses the semiconductor device of claim 1 and further disclose, wherein the metallized layer includes titanium, molybdenum, or tungsten (ICHIKAWA para [0040], 32 may be made of titanium).

Regarding claim 9, ICHIKAWA & Todokoro discloses the semiconductor device of claim 1 and further disclose, wherein the electrode is Al or AlSi (30 may be Al, ICHIKAWA, para [0040]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA in view of TADOKORO et al. and further in view of Yu (US 2012/0104456 A1).

Regarding claim 7, ICHIKAWA & Tadokoro discloses the semiconductor device of claim 1 but does not explicitly disclose, wherein the electrode has an exposed surface configured to receive a wire bond.
But ICHIKAWAS additionally discloses, electrode 30 may be formed of Al (para [0040]) and the upper surface electrode 14/30 configured as an anode (para [0044], Fig. 1).
Meanwhile, Yu discloses, contact layer of 105 can be Al for wire bonding (para [0040]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to configure electrode 30 to serve as wire bonding pad (such that 30 is configured to receive a wire bond), according to disclosing of YU above, in order to connect a wire bond to the Schottky contact 32 for configuring 14 as an anode, as taught by ISHIKAWA above. 

Regarding claim 8, ICHIKAWA & Tadokoro discloses the semiconductor device of claim 1 and further disclose, wherein the electrode is a wire bonding pad (as per claim 7 rejection, 30 is configured as wire bonding pad).

	






Allowable Subject Matter

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 3-4 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

Wherein the first end and the second end are closer to the active region than an end of the second impurity layer on the termination region side in plan view (Claim 3)
Claim 4 is objected to as being dependent on claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
                            

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813
/SHAHED AHMED/Primary Examiner, Art Unit 2813